Case 14-18490-elf        Doc 35   Filed 04/27/20 Entered 04/27/20 21:46:22          Desc Main
                                  Document      Page 1 of 1




                                             Certificate Number: 03088-PAE-DE-034389932
                                             Bankruptcy Case Number: 14-18490


                                                           03088-PAE-DE-034389932




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on April 27, 2020, at 6:41 o'clock PM CDT, Jesse T Dickson
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the Eastern District of Pennsylvania.




Date:   April 27, 2020                       By:      /s/Doug Tonne


                                             Name: Doug Tonne


                                             Title:   Counselor
